EXHIBIT B
Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1957 (Rev 10/2011)
OMB No. 0651-0050 (Exp 09/20/2020)


                                                              Response to Office Action


                                                     The table below presents the data as entered.

                                     Input Field                                                                     Entered
 SERIAL NUMBER                                                         88647390
 LAW OFFICE ASSIGNED                                                   LAW OFFICE 112
 MARK SECTION
 MARK                                                                  mark
 LITERAL ELEMENT                                                       THE LITTLETON GROUP
 STANDARD CHARACTERS                                                   YES
 USPTO-GENERATED IMAGE                                                 YES
                                                                       The mark consists of standard characters, without claim to any particular font style,
 MARK STATEMENT
                                                                       size or color.
 OWNER SECTION (current)
 NAME                                                                  The Littleton Group Western Division, Inc.
 MAILING ADDRESS                                                       1250 S CAPITAL OF TEXAS HWY, BLDG 1
 CITY                                                                  WEST LAKE HILLS
 STATE                                                                 Texas
 ZIP/POSTAL CODE                                                       78746
 COUNTRY/REGION/JURISDICTION/U.S. TERRITORY                            United States
 OWNER SECTION (proposed)
 NAME                                                                  The Littleton Group Western Division, Inc.
 MAILING ADDRESS                                                       1250 S CAPITAL OF TEXAS HWY, BLDG 1
 CITY                                                                  WEST LAKE HILLS
 STATE                                                                 Texas
 ZIP/POSTAL CODE                                                       78746
 COUNTRY/REGION/JURISDICTION/U.S. TERRITORY                            United States
 EMAIL                                                                 XXXX
 GOODS AND/OR SERVICES SECTION (035) (current)
 INTERNATIONAL CLASS                                                   035
 DESCRIPTION

 Professional staffing services; Temporary personnel services; Temporary employment agencies; Employment staffing in the field of insurance;
 Employment agency services, namely, temporary placement of insurance professionals; Employment agency services, namely, filling the
 temporary and project staffing needs of businesses; Recruitment and placement of personnel in the field of insurance
 FILING BASIS                                                          Section 1(a)
        FIRST USE ANYWHERE DATE                                        At least as early as 03/00/1999
    FIRST USE IN COMMERCE DATE                            At least as early as 03/00/1999
GOODS AND/OR SERVICES SECTION (035) (proposed)
INTERNATIONAL CLASS                                       035
TRACKED TEXT DESCRIPTION

Professional staffing services; Temporary personnel services; Temporary employment agencies; Employment staffing in the field of insurance;
Employment agency services, namely, temporary placement of insurance professionals; Employment agency services, namely, filling the
temporary and project staffing needs of businesses; Recruitment and placement of personnel in the field of insurance; Providing statistical
evaluation of insurance claims performance measures for others
FINAL DESCRIPTION

Professional staffing services; Temporary personnel services; Temporary employment agencies; Employment staffing in the field of insurance;
Employment agency services, namely, temporary placement of insurance professionals; Employment agency services, namely, filling the
temporary and project staffing needs of businesses; Recruitment and placement of personnel in the field of insurance; Providing statistical
evaluation of insurance claims performance measures for others
FILING BASIS                                              Section 1(a)
   FIRST USE ANYWHERE DATE                                At least as early as 03/00/1999
   FIRST USE IN COMMERCE DATE                             At least as early as 03/00/1999
GOODS AND/OR SERVICES SECTION (036) (current)
INTERNATIONAL CLASS                                       036
DESCRIPTION

Insurance administration; Insurance claims administration; Insurance claims processing; Insurance subrogation; Insurance information;
Insurance consultancy services, namely, providing advice in the field of property and casualty insurance; Insurance risk management;
Assessing insurance claims; Insurance administration services, namely, assisting others with adjusting insurance claims; Claims adjustment in
the field of insurance; Providing statistical evaluation of insurance claims performance measures for others; Appraisals for insurance claims of
personal property; Appraisals for insurance claims of real estate; Electronic processing of insurance claims and payment data; Reimbursement
payment processing in the field of insurance claims; Insurance services in the nature of loss control management for others
FILING BASIS                                              Section 1(a)
    FIRST USE ANYWHERE DATE                               At least as early as 03/00/1999
    FIRST USE IN COMMERCE DATE                            At least as early as 03/00/1999
GOODS AND/OR SERVICES SECTION (036) (proposed)
INTERNATIONAL CLASS                                       036
TRACKED TEXT DESCRIPTION

Insurance administration; Insurance claims administration; Insurance claims processing; Insurance subrogation; Insurance information;
Insurance consultancy services, namely, providing advice in the field of property and casualty insurance; Insurance risk management;
Assessing insurance claims; Insurance administration services, namely, assisting others with adjusting insurance claims; Claims adjustment in
the field of insurance; Providing statistical evaluation of insurance claims performance measures for others; Appraisals for insurance claims of
personal property; Appraisals for insurance claims of real estate; Electronic processing of insurance claims and payment data; Reimbursement
payment processing in the field of insurance claims; Insurance services in the nature of loss control management for others
FINAL DESCRIPTION

Insurance administration; Insurance claims administration; Insurance claims processing; Insurance subrogation; Insurance information;
Insurance consultancy services, namely, providing advice in the field of property and casualty insurance; Insurance risk management;
Assessing insurance claims; Insurance administration services, namely, assisting others with adjusting insurance claims; Claims adjustment in
the field of insurance; Appraisals for insurance claims of personal property; Appraisals for insurance claims of real estate; Electronic
processing of insurance claims and payment data; Reimbursement payment processing in the field of insurance claims; Insurance services in
the nature of loss control management for others
FILING BASIS                                              Section 1(a)
   FIRST USE ANYWHERE DATE                                At least as early as 03/00/1999
       FIRST USE IN COMMERCE DATE                                      At least as early as 03/00/1999
 ADDITIONAL STATEMENTS SECTION
                                                                       The mark has become distinctive of the goods/services through the applicant's
 SECTION 2(f) Claim of Acquired Distinctiveness, based on Five         substantially exclusive and continuous use of the mark in commerce that the U.S.
 or More Years' Use                                                    Congress may lawfully regulate for at least the five years immediately before the
                                                                       date of this statement.
 CORRESPONDENCE INFORMATION (current)
 NAME                                                                  JOSHUA M. GERBEN, ESQ.
 PRIMARY EMAIL ADDRESS FOR CORRESPONDENCE                              jgerben@gerbenlawfirm.com
 SECONDARY EMAIL ADDRESS(ES) (COURTESY COPIES)                         eperrott@gerbenlawfirm.com; csado@gerbenlawfirm.com
 DOCKET/REFERENCE NUMBER                                               08050-0001
 CORRESPONDENCE INFORMATION (proposed)
 NAME                                                                  Joshua M. Gerben, Esq.
 PRIMARY EMAIL ADDRESS FOR CORRESPONDENCE                              jgerben@gerbenlawfirm.com
                                                                       eperrott@gerbenlawfirm.com; csado@gerbenlawfirm.com;
 SECONDARY EMAIL ADDRESS(ES) (COURTESY COPIES)
                                                                       dheard@gerbenlawfirm.com; filings@gerbenlawfirm.com
 DOCKET/REFERENCE NUMBER                                               08050-0001
 SIGNATURE SECTION
 DECLARATION SIGNATURE                                                 /Steve Streetman/
 SIGNATORY'S NAME                                                      Steve Streetman
 SIGNATORY'S POSITION                                                  Chief Executive Officer
 DATE SIGNED                                                           02/27/2020
 RESPONSE SIGNATURE                                                    /Joshua Gerben/
 SIGNATORY'S NAME                                                      Joshua Gerben, Esq.
 SIGNATORY'S POSITION                                                  Attorney of record, Virginia bar member
 DATE SIGNED                                                           02/28/2020
 AUTHORIZED SIGNATORY                                                  YES
 FILING INFORMATION SECTION
 SUBMIT DATE                                                           Fri Feb 28 14:09:11 ET 2020
                                                                       USPTO/ROA-XX.XX.XX.XXX-20
                                                                       200228140911413304-886473
                                                                       90-710278d4cdf95e0257ab05
 TEAS STAMP
                                                                       2f985f996e4d4de08c1b53325
                                                                       793d1eeb3c35e2033-N/A-N/A
                                                                       -20200224084227194199




Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1957 (Rev 10/2011)
OMB No. 0651-0050 (Exp 09/20/2020)




                                                                   Response to Office Action
To the Commissioner for Trademarks:
Application serial no. 88647390 THE LITTLETON GROUP(Standard Characters, see https://tmng-
al.uspto.gov/resting2/api/img/88647390/large) has been amended as follows:

CLASSIFICATION AND LISTING OF GOODS/SERVICES

Applicant proposes to amend the following:

Current:
Class 035 for Professional staffing services; Temporary personnel services; Temporary employment agencies; Employment staffing in the field
of insurance; Employment agency services, namely, temporary placement of insurance professionals; Employment agency services, namely,
filling the temporary and project staffing needs of businesses; Recruitment and placement of personnel in the field of insurance
Filing Basis: Section 1(a), Use in Commerce: The applicant is using the mark in commerce, or the applicant's related company or licensee is
using the mark in commerce, on or in connection with the identified goods and/or services. 15 U.S.C. Section 1051(a), as amended. The mark
was first used at least as early as 03/00/1999 and first used in commerce at least as early as 03/00/1999 , and is now in use in such commerce.


Proposed:

Tracked Text Description: Professional staffing services; Temporary personnel services; Temporary employment agencies; Employment
staffing in the field of insurance; Employment agency services, namely, temporary placement of insurance professionals; Employment agency
services, namely, filling the temporary and project staffing needs of businesses; Recruitment and placement of personnel in the field of insurance;
Providing statistical evaluation of insurance claims performance measures for others

Class 035 for Professional staffing services; Temporary personnel services; Temporary employment agencies; Employment staffing in the field
of insurance; Employment agency services, namely, temporary placement of insurance professionals; Employment agency services, namely,
filling the temporary and project staffing needs of businesses; Recruitment and placement of personnel in the field of insurance; Providing
statistical evaluation of insurance claims performance measures for others
Filing Basis: Section 1(a), Use in Commerce: The applicant is using the mark in commerce, or the applicant's related company or licensee is
using the mark in commerce, on or in connection with the identified goods and/or services. 15 U.S.C. Section 1051(a), as amended. The mark
was first used at least as early as 03/00/1999 and first used in commerce at least as early as 03/00/1999 , and is now in use in such commerce.
Applicant proposes to amend the following:

Current:
Class 036 for Insurance administration; Insurance claims administration; Insurance claims processing; Insurance subrogation; Insurance
information; Insurance consultancy services, namely, providing advice in the field of property and casualty insurance; Insurance risk
management; Assessing insurance claims; Insurance administration services, namely, assisting others with adjusting insurance claims; Claims
adjustment in the field of insurance; Providing statistical evaluation of insurance claims performance measures for others; Appraisals for
insurance claims of personal property; Appraisals for insurance claims of real estate; Electronic processing of insurance claims and payment data;
Reimbursement payment processing in the field of insurance claims; Insurance services in the nature of loss control management for others
Filing Basis: Section 1(a), Use in Commerce: The applicant is using the mark in commerce, or the applicant's related company or licensee is
using the mark in commerce, on or in connection with the identified goods and/or services. 15 U.S.C. Section 1051(a), as amended. The mark
was first used at least as early as 03/00/1999 and first used in commerce at least as early as 03/00/1999 , and is now in use in such commerce.


Proposed:

Tracked Text Description: Insurance administration; Insurance claims administration; Insurance claims processing; Insurance subrogation;
Insurance information; Insurance consultancy services, namely, providing advice in the field of property and casualty insurance; Insurance risk
management; Assessing insurance claims; Insurance administration services, namely, assisting others with adjusting insurance claims; Claims
adjustment in the field of insurance; Providing statistical evaluation of insurance claims performance measures for others; Appraisals for
insurance claims of personal property; Appraisals for insurance claims of real estate; Electronic processing of insurance claims and payment data;
Reimbursement payment processing in the field of insurance claims; Insurance services in the nature of loss control management for others

Class 036 for Insurance administration; Insurance claims administration; Insurance claims processing; Insurance subrogation; Insurance
information; Insurance consultancy services, namely, providing advice in the field of property and casualty insurance; Insurance risk
management; Assessing insurance claims; Insurance administration services, namely, assisting others with adjusting insurance claims; Claims
adjustment in the field of insurance; Appraisals for insurance claims of personal property; Appraisals for insurance claims of real estate;
Electronic processing of insurance claims and payment data; Reimbursement payment processing in the field of insurance claims; Insurance
services in the nature of loss control management for others
Filing Basis: Section 1(a), Use in Commerce: The applicant is using the mark in commerce, or the applicant's related company or licensee is
using the mark in commerce, on or in connection with the identified goods and/or services. 15 U.S.C. Section 1051(a), as amended. The mark
was first used at least as early as 03/00/1999 and first used in commerce at least as early as 03/00/1999 , and is now in use in such commerce.
OWNER AND/OR ENTITY INFORMATION
Applicant proposes to amend the following:
Current: The Littleton Group Western Division, Inc., a corporation of Texas, having an address of
    1250 S CAPITAL OF TEXAS HWY, BLDG 1
    WEST LAKE HILLS, Texas 78746
    United States

Proposed: The Littleton Group Western Division, Inc., a corporation of Texas, having an address of
   1250 S CAPITAL OF TEXAS HWY, BLDG 1
   WEST LAKE HILLS, Texas 78746
   United States
   Email Address: XXXX

ADDITIONAL STATEMENTS
SECTION 2(f) Claim of Acquired Distinctiveness, based on Five or More Years' Use
The mark has become distinctive of the goods/services through the applicant's substantially exclusive and continuous use of the mark in
commerce that the U.S. Congress may lawfully regulate for at least the five years immediately before the date of this statement.


Correspondence Information (current):
   JOSHUA M. GERBEN, ESQ.
   PRIMARY EMAIL FOR CORRESPONDENCE: jgerben@gerbenlawfirm.com
   SECONDARY EMAIL ADDRESS(ES) (COURTESY COPIES): eperrott@gerbenlawfirm.com; csado@gerbenlawfirm.com

The docket/reference number is 08050-0001.

Correspondence Information (proposed):
   Joshua M. Gerben, Esq.
   PRIMARY EMAIL FOR CORRESPONDENCE: jgerben@gerbenlawfirm.com
   SECONDARY EMAIL ADDRESS(ES) (COURTESY COPIES): eperrott@gerbenlawfirm.com; csado@gerbenlawfirm.com;
dheard@gerbenlawfirm.com; filings@gerbenlawfirm.com

The docket/reference number is 08050-0001.

Requirement for Email and Electronic Filing: I understand that a valid email address must be maintained by the owner/holder and the
owner's/holder's attorney, if appointed, and that all official trademark correspondence must be submitted via the Trademark Electronic
Application System (TEAS).

SIGNATURE(S)
Declaration Signature


DECLARATION: The signatory being warned that willful false statements and the like are punishable by fine or imprisonment, or both,
under 18 U.S.C. § 1001, and that such willful false statements and the like may jeopardize the validity of the application or submission or
any registration resulting therefrom, declares that, if the applicant submitted the application or allegation of use (AOU) unsigned, all
statements in the application or AOU and this submission based on the signatory's own knowledge are true, and all statements in the
application or AOU and this submission made on information and belief are believed to be true.

STATEMENTS FOR UNSIGNED SECTION 1(a) APPLICATION/AOU: If the applicant filed an unsigned application under 15 U.S.C.
§1051(a) or AOU under 15 U.S.C. §1051(c), the signatory additionally believes that: the applicant is the owner of the mark sought to be
registered; the mark is in use in commerce and was in use in commerce as of the filing date of the application or AOU on or in connection with
the goods/services/collective membership organization in the application or AOU; the original specimen(s), if applicable, shows the mark in use
in commerce as of the filing date of the application or AOU on or in connection with the goods/services/collective membership organization in
the application or AOU; for a collective trademark, collective service mark, collective membership mark application, or certification mark
application, the applicant is exercising legitimate control over the use of the mark in commerce and was exercising legitimate control over the
use of the mark in commerce as of the filing date of the application or AOU; for a certification mark application, the applicant is not engaged in
the production or marketing of the goods/services to which the mark is applied, except to advertise or promote recognition of the certification
program or of the goods/services that meet the certification standards of the applicant. To the best of the signatory's knowledge and belief, no
other persons, except, if applicable, authorized users, members, and/or concurrent users, have the right to use the mark in commerce,
either in the identical form or in such near resemblance as to be likely, when used on or in connection with the goods/services/collective
membership organization of such other persons, to cause confusion or mistake, or to deceive.

STATEMENTS FOR UNSIGNED SECTION 1(b)/SECTION 44 APPLICATION AND FOR SECTION 66(a)
COLLECTIVE/CERTIFICATION MARK APPLICATION: If the applicant filed an unsigned application under 15 U.S.C. §§ 1051(b),
1126(d), and/or 1126(e), or filed a collective/certification mark application under 15 U.S.C. §1141f(a), the signatory additionally believes that:
for a trademark or service mark application, the applicant is entitled to use the mark in commerce on or in connection with the goods/services
specified in the application; the applicant has a bona fide intention to use the mark in commerce and had a bona fide intention to use the mark in
commerce as of the application filing date; for a collective trademark, collective service mark, collective membership mark, or certification
mark application, the applicant has a bona fide intention, and is entitled, to exercise legitimate control over the use of the mark in commerce and
had a bona fide intention, and was entitled, to exercise legitimate control over the use of the mark in commerce as of the application filing date;
the signatory is properly authorized to execute the declaration on behalf of the applicant; for a certification mark application, the applicant will
not engage in the production or marketing of the goods/services to which the mark is applied, except to advertise or promote recognition of the
certification program or of the goods/services that meet the certification standards of the applicant. To the best of the signatory's knowledge
and belief, no other persons, except, if applicable, authorized users, members, and/or concurrent users, have the right to use the mark in
commerce, either in the identical form or in such near resemblance as to be likely, when used on or in connection with the
goods/services/collective membership organization of such other persons, to cause confusion or mistake, or to deceive.



Signature: /Steve Streetman/    Date: 02/27/2020
Signatory's Name: Steve Streetman
Signatory's Position: Chief Executive Officer

Response Signature
Signature: /Joshua Gerben/ Date: 02/28/2020
Signatory's Name: Joshua Gerben, Esq.
Signatory's Position: Attorney of record, Virginia bar member

The signatory has confirmed that he/she is a U.S.-licensed attorney who is an active member in good standing of the bar of the highest court of a
U.S. state (including the District of Columbia and any U.S. Commonwealth or territory); and he/she is currently the owner's/holder's attorney or
an associate thereof; and to the best of his/her knowledge, if prior to his/her appointment another U.S.-licensed attorney not currently associated
with his/her company/firm previously represented the owner/holder in this matter: the owner/holder has revoked their power of attorney by a
signed revocation or substitute power of attorney with the USPTO; the USPTO has granted that attorney's withdrawal request; the owner/holder
has filed a power of attorney appointing him/her in this matter; or the owner's/holder's appointed U.S.-licensed attorney has filed a power of
attorney appointing him/her as an associate attorney in this matter.

Mailing Address: JOSHUA M. GERBEN, ESQ.
 GERBEN LAW FIRM, PLLC
 SUITE 500
 1050 CONNECTICUT AVE. NW
 WASHINGTON, District of Columbia 20036
Mailing Address: Joshua M. Gerben, Esq.
 GERBEN LAW FIRM, PLLC
 SUITE 500
 1050 CONNECTICUT AVE. NW
 WASHINGTON, District of Columbia 20036

Serial Number: 88647390
Internet Transmission Date: Fri Feb 28 14:09:11 ET 2020
TEAS Stamp: USPTO/ROA-XX.XX.XX.XXX-20200228140911413
304-88647390-710278d4cdf95e0257ab052f985
f996e4d4de08c1b53325793d1eeb3c35e2033-N/
A-N/A-20200224084227194199
